Exhibit 10.2

 

Cerus Corporation

Amended and Restated Non-Employee Director Compensation Policy

Effective: January 1, 2012

Amended by Compensation Committee: February 13, 2014

Approved by Board of Directors: February 14, 2014

Amended by Board of Directors: April 19, 2017

Amended by Board of Directors: March 2, 2018

Amended by Board of Directors: March 27, 2020

 

 

Each member of the Board of Directors (the “Board”) of Cerus Corporation
(“Cerus”) who is not also serving as an employee of Cerus or any of its
affiliates (each such member, a “Director”) will receive the compensation set
forth in this Cerus Corporation Amended and Restated Non-Employee Director
Compensation Policy (this “Policy”) for his or her Board service, as applicable.

Annual Cash Compensation

The annual cash compensation set forth below is payable to each Director, as
applicable, in equal quarterly installments, payable in advance during the first
30 days of each quarter in which the service will occur.  If a Director joins
the Board, or becomes Chairman of the Board or a Chairman or other member of any
of the committees of the Board set forth below, in each case at a time other
than effective as of the first day of the calendar year, each applicable element
of the annual cash compensation set forth below will be pro-rated based on days
served in the applicable calendar year, with the pro-rated amount paid for the
first quarter in which the Director provides the service (payable not later than
30 days after the Director commences such service), and regular full quarterly
amounts paid thereafter. The annual cash compensation is vested upon payment.

1.

Annual Cash Retainer:

a.Chairman of the Board: $67,500

b.All other Directors: $45,000

2.

Committee Chair Service Fee:

a.Chairman of the Audit Committee: $26,000

b.Chairman of the Compensation Committee: $15,000

c.Chairman of the Nominating and Corporate Governance Committee: $10,000

3.

Committee Member (non-Chair) Service Fee:

a.Audit Committee: $13,000

b.Compensation Committee: $8,000

1.

--------------------------------------------------------------------------------

c.Nominating and Corporate Governance Committee: $6,000

Equity Compensation

The equity compensation set forth below will be granted under the Cerus
Corporation Amended and Restated 2008 Equity Incentive Plan (the “Plan”).  All
stock options granted pursuant to this Policy will be non-statutory stock
options, with an exercise price per share equal to 100% of the “Fair Market
Value” (as defined in the Plan) of the underlying Cerus common stock on the date
of grant, and a term of not more than ten (10) years from the date of
grant.  All equity awards granted pursuant to this Policy will be made
automatically in accordance with the terms of this Policy and the Plan, without
the need for any additional corporate action by the Board or the Compensation
Committee of the Board.  All equity awards granted pursuant to this Policy will
become fully vested immediately prior to a “Change in Control” (as defined in
the Plan), subject to the Director’s “Continuous Service” (as defined in the
Plan) through such time.

1.

Annual Grant, Non-Chair: On the date of each of Cerus’ Annual Meetings of
Stockholders (each, an “Annual Meeting”), each Director, other than the Chairman
of the Board, will be granted the following equity awards, provided that such
individual: (i) is a Director on such date, (ii) has been a member of the Board
for at least twelve (12) months prior to the date of the applicable Annual
Meeting and (iii) will be continuing as a Director immediately following such
date:

(a) a stock option for the number of shares of Cerus common stock equal to (i)
$75,000, divided by (ii) the Black-Scholes value of a stock option share,
determined using the average daily closing sales price per share of Cerus common
stock for the thirty (30) market trading days immediately prior to the grant
date (the “Average 30-Day Price”), with the resulting number rounded down to the
nearest whole share, with such stock option vesting on the later of (x) the
first anniversary of the date of grant or (y) the day prior to the next Annual
Meeting, subject to the Director’s Continuous Service through the applicable
vesting date; and

(b) a restricted stock unit award (“RSU”) for the number of shares of Cerus
common stock equal to (i) $75,000, divided by (ii) the Average 30-Day Price,
with the resulting number rounded down to the nearest whole share, with 100% of
the shares subject to such RSU vesting on the later of (x) the first anniversary
of the date of grant or (y) the day prior to the next Annual Meeting, subject to
the Director’s Continuous Service through the applicable vesting date.

2.

Annual Grant, Chair: On the date of each Annual Meeting, the Chairman of the
Board will be granted the following equity awards, provided that such
individual: (i) is a Director and the Chairman of the Board on such date, (ii)
has been a member of the Board for at least twelve (12) months prior to the date
of the applicable Annual Meeting and (iii) will be continuing as a Director and
the Chairman of the Board immediately following such date:

(a) a stock option for the number of shares of Cerus common stock equal to (i)
$90,500, divided by (ii) the Black-Scholes value of a stock option share,
determined using the Average 30-Day Price, with the resulting number rounded
down to the nearest whole share, with such stock option vesting on the later of
(x) the first anniversary of the date of grant or (y) the day

2.

--------------------------------------------------------------------------------

prior to the next Annual Meeting, subject to the Director’s Continuous Service
through the applicable vesting date; and

(b) an RSU for the number of shares of Cerus common stock equal to (i) $90,500,
divided by (ii) the Average 30-Day Price, with the resulting number rounded down
to the nearest whole share, with 100% of the shares subject to such RSU vesting
on the later of (x) the first anniversary of the date of grant or (y) the day
prior to the next Annual Meeting, subject to the Director’s Continuous Service
through the applicable vesting date.

3.

Initial Grant. On the date of the Director’s initial election to the Board (or,
if such date is not a market trading day, the first market trading day
thereafter), the Director will be granted the following equity awards:

(a) a stock option for the number of shares of Cerus common stock equal to (i)
$112,500, divided by (ii) the Black-Scholes value of a stock option share,
determined using the average daily closing sales price per share of Cerus common
stock for the thirty (30) market trading days immediately prior to the grant
date (the “Average 30-Day Price”), with the resulting number rounded down to the
nearest whole share, with such stock option vesting in three (3) equal annual
installments following the date of grant, subject to the Director’s Continuous
Service through the applicable vesting date; and

(b) a restricted stock unit award (“RSU”) for the number of shares of Cerus
common stock equal to (i) $112,500, divided by (ii) the Average 30-Day Price,
with the resulting number rounded down to the nearest whole share, with such RSU
vesting in three (3) annual installments following the date of grant, subject to
the Director’s Continuous Service through the applicable vesting date, subject
to the Director’s Continuous Service through the applicable vesting date.

 

3.